Fourth Court of Appeals
                                     San Antonio, Texas
                                             OPINION

                                        No. 04-20-00236-CV

 Lesley WENGER, City of Castle Hills Alderman Place 4 and Sylvia Gonzalez, City of Castle
                               Hills Alderman Place 3,
                            Appellants—Cross-Appellees

                                                 v.

 Mike FLINN, Bonnie Hopke, Vince Martinez, Scott Gray, Ginger Magers and Robbie Casey,
                            Appellees —Cross-Appellants

                     From the 438th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019-CI-15722
                               Honorable Larry Noll, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: September 29, 2021

AFFIRMED

           Lesley Wenger and Sylvia Gonzalez appeal the trial court’s judgment that dismissed the

action seeking to remove them from public office but failed to award them sanctions and damages.

We affirm the judgment.

                                          BACKGROUND

           Relators Mike Flinn, Bonnie Hopke, Vince Martinez, Scott Gray, Ginger Magers, and

Robbie Casey (“Relators”)—six citizens of the City of Castle Hills in Bexar County—sought

judicial removal of Wenger and Gonzalez (“Appellants”) from their elected positions as city
                                                                                                  04-20-00236-CV


aldermen in August 2019 by filing a sworn petition pursuant to subchapter B of Chapter 21 of the

Texas Local Government Code. 1 See TEX. LOCAL GOV’T CODE § 21.021, et seq. Upon Relators’

application, the trial court ordered citation issued and set a $500 bond, which relators posted in

cash. See id. §§ 21.027, 21.028.

        After being served, Appellants filed an answer, a plea to the jurisdiction, a motion to

dismiss pursuant to Texas Rule of Civil Procedure 91a, and a motion for sanctions. Relators

responded to Appellants’ motions, filed a counter-motion for sanctions, and served discovery

requests on Appellants. 2 A few days later, the parties entered into a Rule 11 agreement, dropping

the settings on the parties’ various motions, and Appellants withdrew their motion for sanctions.

        Although Chapter 21 authorizes municipal residents to file a removal action, the action is

conducted in the name of the State of Texas, and the district attorney represents the state. TEX.

LOCAL GOV’T CODE § 21.029(B), (d). However, the district attorney did not enter an appearance in

the removal action until it filed a notice of nonsuit on January 8, 2020. Relators objected in writing

to the notice of nonsuit. Appellants responded to the objections by requesting damages and

sanctions against Relators. The trial court overruled Relators’ objections and granted the district

attorney’s nonsuit, dismissing the removal action without prejudice. Thereafter, Appellants

requested damages pursuant to Texas Local Government Code § 21.028, sanctions, and a motion

for a new trial. The trial court held a hearing on the pending motions but did not rule on them

before the trial court’s plenary power expired, and the motions were denied by operation of law.

TEX. R. CIV. P. 329b(c).




1
  We refer to appellees as “Relators” because Texas Local Government Code section 21.029 identifies the parties who
file the removal petition as relators. TEX. LOCAL GOV’T CODE § 21.029(b).
2
 Relators copied the Bexar County Criminal District Attorney’s Office on its service of its papers in opposition to
Appellants’ motions, its counter-motion, and the discovery requests it served on Appellants.



                                                       -2-
                                                                                                   04-20-00236-CV


        Appellants appealed, and Relators cross-appealed.

                                                 DISCUSSION

    A. Motion for Sanctions

        In their first point of error, Appellants argue the trial court erred by failing to grant their

motion for sanctions against Relators, alleging Relators filed a meritless removal action, made

material misrepresentations to the trial court about their authority to proceed on behalf of the State

of Texas, failed to serve the Bexar County Criminal District Attorney, and served unlawful and

harassing discovery requests.

        1. Rule 13 of the Texas Rules of Civil Procedure and Chapter 10 of the Civil Practice
           & Remedies Code

        Appellants sought sanctions pursuant to Rule 13 of the Texas Rules of Civil Procedure and

Chapter 10 of the Texas Civil Practice & Remedies Code. We review the trial court’s denial of

sanctions for abuse of discretion. 3 See Bennett v. Grant, 525 S.W.3d 642, 654 (Tex. 2017); Zeifman

v. Michels, No. 03-12-00114-CV, 2013 WL 4516082, at *6 (Tex. App.—Austin Aug. 22, 2013,

no pet.) (mem. op.). A trial court abuses its discretion if it acts without reference to guiding rules

and principles to such an extent that its ruling is arbitrary or unreasonable. Nath, 446 S.W.3d at

361. In deciding whether the denial of sanctions constitutes an abuse of discretion, we examine

the entire record, reviewing the conflicting evidence in the light most favorable to the trial court’s

ruling and drawing all reasonable inferences in favor of the court’s ruling. Zeifman, 2013 WL

4516082, at *6.



3
 Appellants briefly mention the trial court’s inherent power to impose sanctions as well as sanctions under Chapter 9
of the Civil Practice and Remedies Code. However, Appellants do not argue why the trial court erred by failing to
sanction Relators pursuant to its inherent powers, and Chapter 9 sanctions only apply in circumstances where neither
Rule 13 nor Chapter 10 apply and have “largely been subsumed by subsequent revision to the code.” See Nath v. Texas
Children’s Hosp., 446 S.W.3d 355, 362 n.6 (Tex. 2014) (citation and internal quotation marks omitted) (providing “it
would be difficult to conceive of a scenario in which Chapter 9 would be applicable”); Low v. Henry, 221 S.W.3d
609, 614 (Tex. 2007).



                                                        -3-
                                                                                    04-20-00236-CV


       Chapter 10 provides that signing a pleading or motion certifies to the signatory’s

knowledge formed after reasonable inquiry that:

              (1) the pleading or motion is not being presented for any improper purpose,
              including to harass or to cause unnecessary delay or needless increase in the
              cost of litigation;

              (2) each claim, defense, or other legal contention in the pleading or motion
              is warranted by existing law or by a nonfrivolous argument for the
              extension, modification, or reversal of existing law or the establishment of
              new law;

              (3) each allegation or other factual contention in the pleading or motion has
              evidentiary support or, for a specifically identified allegation or factual
              contention, is likely to have evidentiary support after a reasonable
              opportunity for further investigation or discovery; and

              (4) each denial in the pleading or motion of a factual contention is warranted
              on the evidence or, for a specifically identified denial, is reasonably based
              on a lack of information or belief.

TEX. CIV. PRAC. & REM. CODE § 10.001. Chapter 10 therefore requires a pleading or motion

signatory know after they have made a reasonable inquiry that they are not presenting a pleading

or motion for an improper purpose, each claim or argument is warranted by existing law or a

nonfrivolous extension thereof, and each allegation is supported by evidence or likely supported

by evidence through discovery. “Reasonable inquiry” means an inquiry reasonable under the

circumstances of the case. See Robson v. Gilbreath, 267 S.W.3d 401, 406 (Tex. App.—Austin

2008, pet. denied). “Improper purpose” is the equivalent of “bad faith” which “‘is the conscious

doing of a wrong for dishonest, discriminatory, or malicious purposes.’” Lodhi v. Haque, No. 04-

18-00917-CV, 2019 WL 5765787, at *9 (Tex. App.—San Antonio Nov. 6, 2019, pet. denied)

(mem. op.) (quoting Estate of Aguilar, 492 S.W.3d 807, 814 (Tex. App.—San Antonio 2016, pet.

denied)).

       Rule 13 prohibits a person from signing any pleading or motion or other paper that is

(1) groundless and (2) brought in bad faith or for the purpose of harassment. TEX. R. CIV. P. 13.


                                               -4-
                                                                                        04-20-00236-CV


“Groundless” means no basis in law or fact. Id. A pleading or motion is not groundless merely

because it is not a winner, lacks legal merit, or because we disagree with the factual and legal

assertions. See Zeifman, 2013 WL 4516082, at *6, 8; Mattox v. Grimes Cnty. Comm’rs Court, 305

S.W.3d 375, 386 (Tex. App.—Houston [14th Dist.] 2010, pet. denied); Lake Travis Indep’t Sch.

Dist. v. Lovelace, 243 S.W.3d 244, 254 (Tex. App.—Austin 2007, no pet.). “The trial court must

measure a litigant’s conduct at the time the relevant pleading was signed.” In re M.A.G., No. 04-

18-00833-CV, 2020 WL 7633920, at *12 (Tex. App.—San Antonio Dec. 23, 2020, pet. denied)

(mem. op.) (quoting Texas-Ohio Gas, Inc. v. Mecom, 28 S.W.3d 129, 139 (Tex. App.—Texarkana

2000, no pet.)); see Lodhi, 2019 WL 5765787, at *9.

        The party moving for sanctions bears the burden of overcoming the presumption pleadings

and motions are filed in good faith. Nath, 446 S.W.3d at 361. Demonstrating a party filed a motion

or pleading in bad faith is a heavy burden. Mann v. Kendall Home Builders Constr. Partners I,

Ltd., 464 S.W.3d 84, 92 (Tex. App.—Houston [14th Dist.] 2015, no pet.). The movant must show

more than mere negligence or bad judgment; the movant must prove the non-movant consciously

elected to commit “a wrong for dishonest, discriminatory, or malicious purposes.” Id. (internal

quotation marks omitted); see Zeifman, 2013 WL 4516082, at *6.

        2. The Removal Action Against Appellants

        Appellants generally assert the trial court erred by failing to grant their motion for sanctions

because the removal petition was groundless and unwarranted by existing law, brought in bad

faith, and brought for an improper purpose. Appellants do not challenge the factual basis of the

allegations in the removal petition as a basis for sanctions. Instead, they contend the removal action

violated Chapter 10 and Rule 13 because it was without any legal basis in the Local Government

Code.




                                                  -5-
                                                                                                     04-20-00236-CV


                         a. Law on Judicial Removal of a Municipal Official

         Under section 21.025 of the Texas Local Government Code, an officer of a municipality’s

governing body may be removed from office for (1) incompetence; (2) official misconduct; or

(3) alcoholic “intoxication on or off duty.” TEX. LOCAL GOV’T CODE §§ 21.022, 21.025.

Incompetence is (a) “gross ignorance of official duties”; (b) discharging duties with gross

carelessness; or (c) “inability or unfitness to promptly and properly discharge official duties

because of a serious mental or physical defect” acquired after the election. Id. § 21.022(2).

“Official misconduct” is “intentional unlawful behavior relating to official duties by an officer

entrusted with the administration of justice or the execution of the law. The term includes an

intentional or corrupt failure, refusal, or neglect of an officer to perform a duty imposed on the

officer by law.” Id. § 21.022(4). An officer convicted of any felony or misdemeanor involving

official misconduct “operates as an immediate removal from office.” Id. § 21.031(a).

         A relator 4 commences a removal proceeding by filing a petition in the county where the

officer resides and must specify the grounds alleged for removal and cite the time and place of the

occurrence of each act alleged as a ground for removal with as much certainty as the case permits.

Id. § 21.026. After filing the petition, the relator must apply to the district judge for an order

requiring a citation and a copy of the petition be served. Id. § 21.027(a). If the judge grants the

application, the citation must order the officer to appear and answer the petition on a specified

date. Id. § 21.027(d). Removal proceedings are conducted in the name of the State of Texas and

the district attorney must represent the state. Id. § 21.029(b), (d).




4
 Section 21.026(b) provides the relator may be any resident of the municipality, not currently under indictment in that
county, who has lived in the municipality for at least six months.



                                                         -6-
                                                                                      04-20-00236-CV


                            b. Appellants Failed to Show the Removal Action was Groundless

           Relators—Castle Hills residents—filed their sworn removal petition in Bexar County in

the name of the State of Texas, seeking Appellants’ judicial removal from office. Id. §§ 21.022,

21.025, 21.026. Relators alleged incompetence and misconduct as grounds to remove them.

Id. §§ 21.022, 21.025. Relators alleged the Castle Hills Police Department arrested Appellants on

July 28, 2019, on criminal charges related to their efforts to fire and replace the current city

manager. These allegations in the pleading were supported with evidence, including the arrest

warrants and supporting affidavits. Wenger was facing felony charges of tampering with evidence

and fraudulent use or possession of identifying information. Wenger allegedly admitted she took

notes regarding personal confidential information contained in the city manager’s personnel file,

and then tore up those notes. Gonzalez allegedly aided in the effort, attempting to distract the city

manager from seeing Wenger take the notes in question. Gonzalez was arrested in connection with

her alleged effort to circulate a petition that called for the removal of the city manager, while

misrepresenting the petition was to fix city streets. Gonzalez was also allegedly caught on

surveillance video attempting to take the petitions—which by then were city government

property—in order to allegedly get rid of them. 5 She was charged with tampering with a

government record.

           Relators additionally accused Wenger of failing to complete legally required Open

Meetings Act and Public Information Act trainings after being elected and failing to comply with

public information requests for names and email addresses on her mailing list in August and

September 2018. Relators separately accused Gonzalez of failing to comply with the Public




5
    The video is not in the clerk’s record.



                                                  -7-
                                                                                                        04-20-00236-CV


Information Act when she declined to produce notes passed between her and Wenger at a public

meeting, stating she had thrown the notes away.

         The petition also alleged Wenger failed to uphold her oath of office to propose ordinances

and resolutions that did not contradict federal, state, or local laws. As an example, the petition

alleged Wenger moved to remove the city manager for cause without properly noticing a public

meeting. Along with a majority of city council, Wenger also voted twice in favor of an ordinance

that would prohibit citizens from speaking on agenda items without a majority vote of city council

despite being informed by the city attorney that the ordinance might not be enforceable due to

changes in state law.

         The petition further alleged Gonzalez was not officially sworn in within 30 days of her

election—a requirement of her office—because she was sworn in by the Bexar County sheriff—a

person the city maintained was not legally authorized to swear her into office pursuant to Texas

Government Code § 602.002. Appellants, along with other city aldermen allegedly held a

meeting—with a quorum present—where they determined they would sue the city to ensure

Gonzalez was not removed from office, and as a result of failing to provide public notice of this

meeting, they allegedly violated the Open Meetings Act. Id.

         Relators’ petition was filed in compliance with Chapter 21. The petition alleged grounds

of incompetence and misconduct and alleged specific supporting facts as to each ground in

compliance with section 21.026. 6 Relators suggest the removal action was groundless because it

was based solely on arrest warrants and supporting affidavits Appellants believed lacked legal



6
  Appellants argue Relators did not provide them with fair notice in filing the removal petition. “A petition is sufficient
if it gives fair and adequate notice of the facts upon which the pleader bases his claim,” in order for the opposing party
to prepare a defense. Horizon/CMS Healthcare Corp. v. Auld, 34 S.W.3d 887, 897 (Tex. 2000); see TEX. R. CIV. P.
45(b), 47(a). Relators’ petition gave fair notice of the grounds for removal by alleging specific facts in support of
those grounds. Nothing more is required under the rules.



                                                           -8-
                                                                                                       04-20-00236-CV


merit. However, the warrants and affidavits clearly provided factual support for the allegations in

the petition. A dispute about the facts and the District Attorney’s ultimate decision not to pursue

the charges does not mean the petition was groundless when it was filed. 7 See Zeifman, 2013 WL

4516082, at *6. Moreover, the petition asserted multiple grounds for removal in addition to those

based on the arrest warrants. The trial court therefore did not abuse its discretion in denying the

motion for sanctions that asserted the petition was groundless and not warranted by existing law. 8

         3. Other Asserted Grounds for Sanctions

         Appellants further contend Relators should be sanctioned because they (1) falsely

represented the State of Texas was a proper party to the removal action and brought the removal

action on behalf of the state even though the state never consented to the removal action; (2) failed

to serve the citation on the State of Texas; (3) argued in bad faith that the District Attorney was

required to prosecute the action; and (4) sought to harass Appellants by serving discovery requests.

         Appellants’ first contention is without merit because the Local Government Code requires

that proceedings in removal actions be conducted “in the name of the State of Texas, and on the

relation of the party filing the petition” and the state is therefore a proper party—a fact Appellants

concede. TEX. LOCAL GOV’T CODE § 21.029(b). Nothing in the Local Government Code requires

Relators to secure the state’s consent prior to filing a petition in a removal action.




7
  Appellants contend the Bexar County Criminal District Attorney’s Office accused Relators of mismanaging the
removal action beginning with the removal petition. Although the Bexar County Criminal District Attorney’s Office
criticized the Relators’ “unwarranted and misplaced” accusations regarding the district attorney’s alleged failure to
investigate the allegations, the district attorney also stated Relators followed the law and “did do a lot of work to get
this case started. They verified a petition, they came to court, they got an attorney, they got an order from the court
that allowed them to serve.”
8
  Appellants argue they were entitled to sanctions because Relators’ removal petition “contributed to sky-rocketing
legal fees and court costs,” but they identify no legal authorities or record evidence supporting their contention, see
TEX. R. APP. P. 38.1(i), and the district attorney nonsuited the removal action approximately five months after it was
filed and before Appellants addressed Relators’ discovery requests.



                                                          -9-
                                                                                                04-20-00236-CV


        Relators followed the statutory procedure for obtaining an order for issuance and service

of citation on Appellants. See TEX. LOCAL GOV’T CODE §§ 21.027(a), (d), 21.028. Chapter 21 does

not require service of citation on the State of Texas. However, it does provide that the district

attorney will represent the State in the proceeding, and the record shows Relators served a copy of

the petition on the Bexar County Criminal District Attorney’s Office the month after they filed

suit. Id. § 21.029(d). On the same day, Relators also served their opposition to Appellants’ motions,

their counter-motion for sanctions, and their discovery requests on Appellants and on the Bexar

County Criminal District Attorney’s Office. 9

        Appellants next argue Relators objected to the nonsuit in bad faith by arguing the district

attorney was required to continue the removal action and did not have authority to unilaterally

nonsuit it. Relators reasoned that although the statute provides the district attorney represents the

state, the statute does not expressly provide the district attorney has the unilateral right to nonsuit

the case without the consent of the Relators. Although the court ultimately concluded the district

attorney had the right to nonsuit, Chapter 21 does not directly address what role relators have in

the proceeding after the petition is filed or whether their consent is required and there does not

appear to be any authority directly addressing the question. See TEX. CIV. PRAC. & REM. CODE

§ 10.001(2); Riddick v. Quail Harbor Condo. Ass’n, Inc., 7 S.W.3d 663, 678–79 (Tex. App.—

Houston [14th Dist.] 1999, no pet.).

        Finally, Appellants contend the trial court should have sanctioned Relators for seeking to

harass them by issuing discovery requests and opposing their Rule 91a motion. In support of their

contention, Appellants cite In re Wolfe, which involved the removal of county officers under




9
 The record also shows Appellants notified the Bexar County Criminal District Attorney’s Office about the removal
action a few weeks after Relators filed their removal petition, but before Appellants filed their answer.



                                                     - 10 -
                                                                                     04-20-00236-CV


Chapter 87 of the Local Government Code, not municipal officers under Subchapter B of Chapter

21. 341 S.W.3d 932, 933 (Tex. 2011) (per curiam). The issue in Wolfe was whether the Harris

County Department of Education was using pre-suit discovery pursuant to Texas Rule of Civil

Procedure 202 as an “end-run around” the county attorney’s powers; the Supreme Court concluded

it was and held that the county attorney controlled discovery in a county removal proceeding. Id.

at 933. By contrast, Relators sought discovery within the removal action, there is no caselaw

construing what authority, if any, relators in a Chapter 21 proceeding have to serve discovery

requests, and the district attorney was served with the discovery requests when they were made

and made no objection until filing its notice of nonsuit more than three months later. Moreover,

Appellants did not respond to the discovery requests and Relators did not seek to compel responses.

Under these circumstances the trial court did not abuse its discretion in concluding Appellants

failed to show Relators should be sanctioned.

       Appellants failed to overcome the presumption of good faith or carry their burden of

showing how they were entitled to sanctions because of Relators’ actions. Appellants do not

demonstrate how the petition was legally groundless, filed for an improper purpose, filed in bad

faith, or for purposes of harassment. As a result, we cannot conclude the trial court abused its

discretion in denying Appellants’ motion for sanctions. See Zeifman, 2013 WL 4516082, at *6.

   B. Damages under Texas Local Government Code § 21.028

       In their second point of error, Appellants contend they were entitled to damages pursuant

to Texas Local Government Code § 21.028 because the district attorney found no merit in Relators’

removal petition and nonsuited it. We disagree.

       Whether the statute authorizes an award of damages is a question of law we review de

novo. See Borkert v. Tworek, No. 04-16-00529-CV, 2018 WL 842981, at *10 (Tex. App.—San

Antonio Feb. 14, 2018, no pet.) (mem. op.). In interpreting a statute, our objective is to determine


                                                - 11 -
                                                                                       04-20-00236-CV


and give effect to the legislature’s intent as expressed by the statute’s language. Segundo Navarro

Drilling, Ltd. v. San Roman Ranch Mineral Partners, Ltd., 612 S.W.3d 489, 492 (Tex. App.—San

Antonio 2020, pet. denied). “When a statute does not define a key term, we give that term its

‘common, ordinary meaning unless a contrary meaning is apparent from the statute’s language.’

To determine a word’s common, ordinary meaning, we look first to its dictionary definitions.” Id.

(quoting Tex. State Bd. of Exam’rs of Marriage & Family Therapists v. Tex. Med. Ass’n, 511

S.W.3d 28, 34 (Tex. 2017)). We also presume words omitted from the statute were purposefully

omitted. Discover Prop. & Cas. Ins. Co. v. Tate, 298 S.W.3d 249, 254 (Tex. App.—San Antonio

2009, pet. denied).

        Section 21.028 provides a relator must pay the officer subject to the removal action “an

amount determined by the judge as appropriate to compensate the officer” for damages suffered

as a result of the action “[i]f the final judgment establishes the officer’s right to the office.” TEX.

LOCAL GOV’T CODE § 21.028(b) (emphasis added). “Establish” means “[t]o settle, make, or fix

firmly; to enact permanently” or “[t]o prove.” Establish, BLACK’S LAW DICTIONARY (11th ed.

2019) available at Westlaw. Thus, the officer is entitled to damages in an amount determined by

the judge as appropriate to compensate the officer if the final judgment settles or proves the

officer’s right to office.

        The final judgment states, in pertinent part:

        It is therefore ORDERED, ADJUDGED, and DECREED that Relators’ Objections
        and Motion for New Trial is hereby DENIED, the Bexar County Criminal District
        Attorney’s Notice of Nonsuit is hereby GRANTED, and this case is DISMISSED
        in its entirety without prejudice. This Judgment disposes of all parties and all claims
        is final and appealable.

The trial court merely granted the district attorney’s nonsuit and dismissed the removal action

without prejudice. Because nothing in the court’s order and judgment settled or proved Appellants’

right to office—Appellants were not entitled to damages. TEX. LOCAL GOV’T CODE § 21.029.


                                                 - 12 -
                                                                                                        04-20-00236-CV


     C. Relators’ Motion to Strike the Statement of Facts in Appellants’ Brief

         Relators move to strike Appellants’ statement of facts for “improperly injecting argument”

into the section. Under Texas Rule of Appellate Procedure 38.1(g), a statement of facts must not

contain argument. We construe briefing rules liberally and substantial compliance with the rules

is sufficient if a brief does not flagrantly violate the rules. TEX. R. APP. P. 38.9. Having considered

the brief and found it substantially compliant and not in flagrant violation of the rules, we deny the

motion. 10

                                                  CONCLUSION

         We affirm the trial court’s judgment and dismiss the cross-appeal.

                                                             Luz Elena D. Chapa, Justice




10
  Relators’ cross-appeal does not seek to alter the trial court’s judgment or seek additional relief independent of what
they seek in the appeal, and it is therefore dismissed. See TEX. R. APP. P. 25.1(c); Grant v. Pivot Tech. Sols., Ltd., No.
03-17-00289-CV, 2017 WL 3475558, at *1 (Tex. App.—Austin Aug. 11, 2017, no pet.) (per curiam) (order) (“[A]
notice of appeal is not necessary when a party merely seeks to raise additional arguments in support of an appealed
judgment. . . . Although we understand why, out of an abundance of caution, a party may file a cross-appeal to ensure
preservation of alternative grounds, the filing of a cross-appeal that does not seek to alter the trial court’s judgment or
seek additional relief not granted below is not only unnecessary, it is improper.” (citation omitted)).



                                                          - 13 -